Title: To Thomas Jefferson from David Humphreys, 16 October 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 16 Oct. 1791. Since his last letter of 1 Oct. he has received TJ’s dispatches of 23 Aug. He is grateful for the American publications TJ sent him and will forward those intended for William Carmichael.—He is impressed by “the mild Government and prosperous state of Portugal.” Since his arrival in the country there has been only one execution, and that involved a fratricide. Otherwise he has not heard of a single assassination or robbery in Lisbon or throughout the kingdom. He attributes these improvements to “the extreme mildness of the Queen and particularly her reluctance to consent to sanguinary punishments.” Despite the misgivings of advocates of harsh punishment for criminals, banishment has turned out to be more effective than executions in deterring crime.—There has also been a dramatic reversal of Portugal’s balance of trade with England. In the past an English packet commonly brought from 50 to 100,000 moidores to England. But recently Portugal has exported no gold to England, and within the last month two English packets and a merchant vessel have actually brought gold here. This change has occurred as a result of a declining volume of imports as well as an increasing volume of exports. The growth of Portuguese manufactures of woolens, glass, hats, and leather  goods, which can be attributed to the wise policies of the Marquis de Pombal, has greatly lessened the country’s dependence on imports, “particularly of coarse woolens for the colonies.” At the same time “Cotton, Sugar, and some other productions from the Colonies” have enabled Portugal significantly to increase its export trade. “The late vast demand for Cotton in England has operated more powerfully towards this change than almost all the other articles together.” There has also been a marked growth in exports of wine to England. Last year Oporto shipped 48,000 pipes of wine to England, as compared to 25 to 30,000 pipes in the past.—Barclay has purchased almost all the articles he plans to take to Morocco but has been unable to find passage to Gibraltar.
